PRENDERGAST, P. J.
These three cases are by the same appellants and present exactly the same question. The judgment appealed from in each case is a final judgment on a forfeited bail bond. Our statute expressly provides that such cases shall be placed on the civil docket and the proceedings shall be governed by the same rules governing other civil actions.
Our law requires an appellant in such case *1154»to file a brief in the lower court and this court as in civil actions. No brief is filed in this case, and there is no indication that one has ever been filed in the lower court. Therefore, upon the motion of the Assistant Attorney General, each of said cases is hereby ordered dismissed. Lewis v. State, 38 S. W. 205; Sparks v. State, 47 S. W. 976; Mack v. State, 57 S. W. 811; Bringhurst v. State, 37 S. W. 757; Conrad v. State, 9 Tex. App. 674. It is needless to cite other authorities.